                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

KIMBERLY N. BRYANT,                                  CV 17-56-BLG-TJC

                     Plaintiff,
                                                     ORDER GRANTING
vs.                                                  PLAINTIFF’S
                                                     APPLICATION FOR
NANCY A. BERRYHILL, Acting                           AWARD OF EAJA FEES
Commissioner of Social Security                      AND COSTS
Administration,

                     Defendant.



      On September 13, 2018, the Court remanded this case to the Commissioner

for further administrative proceedings. (Doc. 17.) That same day, the Clerk of Court

entered a separate judgment. (Doc. 18.)

      Plaintiff has now filed an unopposed motion for attorney’s fees and costs

under the Equal Access to Justice Act (“EAJA”). (Doc. 19.) Plaintiff requests

$7,350.11 in attorney’s fees and $400.00 in costs.

      There being no objection from the Commissioner, the Court will grant the

motion. Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Application for

Award of EAJA Fees and Costs is GRANTED.

///
      The Commissioner must promptly pay Plaintiff’s counsel attorney fees in

the amount of $7,350.11 and costs of $400.00.

      DATED this 11th day of December, 2018.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
